COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Raul Romo, Jr.,                             §              No. 08-16-00274-CR

                      Appellant,             §                 Appeal from the

 v.                                          §               384th District Court

 The State of Texas                          §            of El Paso County, Texas

                      State.                 §              (TC# 20160D01613)

                                             §

                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 20, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Louis Elias Lopez, Jr., attorney for Appellant’s,

prepare the brief for Appellant’s and forward the same to this Court on or before March 20,

2017.


               IT IS SO ORDERED this 22nd day of February, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.